DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Independent claims 1, 9, and 17 each recite the limitation “small packet” but do not define what constitutes a small packet. Paragraph 20 of the disclosure describes 64KB as a “larger data size” and describes the small packet as being “as small as zero payload accompanied by a data frame header.” The lack of clarity about the size of a “small packet” renders each of these claims unclear and indefinite.
	Dependent claims 2, 3, 6-8, 10, 11, 14-16, 18, 19, and 22-24 each recite the limitation “small packet” and are thus unclear and indefinite for the same reasons stated above. Dependent claims 4, 5, 12, 13, 20, and 21 are rejected by virtue of being dependent on rejected independent claims 1, 9, and 17 respectively.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 9-13, and 17-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dhanabalan (US 20190386880 A1).
Regarding claim 1, Dhanabalan discloses the below limitations:	sending a small packet of data at predetermined time from at least one device to a destination address to keep the network connection alive and network resources assigned (Fig 6, Par 70 detect a packet response from the at least one IoT server 50 to an IoT device 40;Par 71 Identification of keep-alive packets may be based on size of the packet),	wherein the at least one device includes any one or more of a transmitting device, a destination device or a combination thereof (Fig 3, Par 70 IoT server 50 (e.g. transmitting device) and IoT device 40 (e.g. destination device)).
Regarding claim 2, Dhanabalan discloses the limitations of claim 1 as well as the below limitations:	wherein the small packet of data is sent by at least one transmitting device (Par 45 packets exchanged between the IoT devices 40(1)-40(n) operating within the network 20 and at least one IoT server 50(1)-50(2) connected to the network 20).

Regarding claim 3, Dhanabalan discloses the limitations of claim 1 as well as the below limitations:	wherein the small packet of data is sent by at least one destination device (Par 45 packets exchanged between the IoT devices 40(1)-40(n) operating within the network 20 and at least one IoT server 50(1)-50(2) connected to the network 20).

Regarding claim 4, Dhanabalan discloses the limitations of claim 1 as well as the below limitations:	wherein the transmitting device is a mobile device capable of sending data to the one or more destination devices (Par 45 packets exchanged between the IoT devices 40(1)-40(n) operating within the network 20 and at least one IoT server 50(1)-50(2) connected to the network 20).
Regarding claim 5, Dhanabalan discloses the limitations of claim 1 as well as the below limitations:	wherein the destination device is loT devices capable of receiving data from the at least one transmitting device (Par 70 packet response from the at least one IoT server 50 to an IoT device 40).
Regarding claim 9, Dhanabalan discloses the below limitations:	at least one base station (Fig 3 IoT Server 50);	at least one device (Fig 3 IoT Device 40),	wherein the at least one device includes any one or more of a transmitting device, a destination device or a combination thereof (Fig 3, Par 70 IoT server 50 (e.g. transmitting device) and IoT device 40 (e.g. destination device));	wherein the at least device sends a small packet of data at predetermined time to a destination address to keep the network connection alive and network resources assigned (Fig 6, Par 70 detect a packet response from the at least one IoT server 50 to an IoT device 40;Par 71 Identification of keep-alive packets may be based on size of the packet).
Regarding claim 10, Dhanabalan discloses the limitations of claim 9 as well as the below limitations:	wherein the small packet of data is sent by at least one transmitting device (Par 45 packets exchanged between the IoT devices 40(1)-40(n) operating within the network 20 and at least one IoT server 50(1)-50(2) connected to the network 20).
Regarding claim 11, Dhanabalan discloses the limitations of claim 9 as well as the below limitations:	wherein the small packet of data is sent by at least one destination device (Par 45 packets exchanged between the IoT devices 40(1)-40(n) operating within the network 20 and at least one IoT server 50(1)-50(2) connected to the network 20).
Regarding claim 12, Dhanabalan discloses the limitations of claim 9 as well as the below limitations:(Par 45 packets exchanged between the IoT devices 40(1)-40(n) operating within the network 20 and at least one IoT server 50(1)-50(2) connected to the network 20).

Regarding claim 13, Dhanabalan discloses the limitations of claim 9 as well as the below limitations:	wherein the destination device is loT devices capable of receiving data from the at least one transmitting device (Par 70 packet response from the at least one IoT server 50 to an IoT device 40).

Regarding claim 17, Dhanabalan discloses the below limitations:	a processor (Fig 2, Par 39 processor(s) 103 may be implemented by one or more programmable processors to execute one or more executable instructions, such as a computer program), and	a memory in communication with the processor wherein the memory containing program instructions which when executed by the processor, perform the following operations (Fig 2, Par 34 volatile memory 122, non-volatile memory 128) comprising:	sending a small packet of data at predetermined time from at least one device to a destination address to keep the network connection alive and resources assigned (Fig 6, Par 70 detect a packet response from the at least one IoT server 50 to an IoT device 40;Par 71 Identification of keep-alive packets may be based on size of the packet),	wherein the at least one device includes any one or more of a transmitting device, a destination device or a combination thereof (Fig 3, Par 70 IoT server 50 (e.g. transmitting device) and IoT device 40 (e.g. destination device)).
Regarding claim 18, Dhanabalan discloses the limitations of claim 17 as well as the below limitations:	wherein the small packet of data is sent by at least one transmitting device (Par 45 packets exchanged between the IoT devices 40(1)-40(n) operating within the network 20 and at least one IoT server 50(1)-50(2) connected to the network 20).
Regarding claim 19, Dhanabalan discloses the limitations of claim 17 as well as the below limitations:	wherein the small packet of data is sent by at least one destination device (Par 45 packets exchanged between the IoT devices 40(1)-40(n) operating within the network 20 and at least one IoT server 50(1)-50(2) connected to the network 20).
Regarding claim 20, Dhanabalan discloses the limitations of claim 17 as well as the below limitations:	wherein the transmitting device is a mobile device capable of sending data to the one or more destination devices (Par 45 packets exchanged between the IoT devices 40(1)-40(n) operating within the network 20 and at least one IoT server 50(1)-50(2) connected to the network 20).
Regarding claim 21, Dhanabalan discloses the limitations of claim 17 as well as the below limitations:	wherein the destination device is loT devices capable of receiving data from the (Par 70 packet response from the at least one IoT server 50 to an IoT device 40).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6, 7, 14, 15, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Dhanabalan in view of Negalaguli (US 20170164165 A1).
Regarding Claim 6, Dhanabalan discloses the limitations of claim 1.
Dhanabalan does not disclose the below limitation:	wherein the small packet of data is sent by at least one transmitting device in anticipation of data transfer.
Negalaguli does disclose the below limitation:	wherein the small packet of data is sent by at least one transmitting device in anticipation of data transfer (Negalaguli Par 155 SSL/TLS connections are persisted and used for any directional data transfer between the Gateway 142, or other Servers, and the PoC Clients 136. Thus, a PoC Client 136 maintains an "always-on" connection with the Gateway 142 by periodically sending "keep-alive" messages).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Dhanabalan and Negalaguli, to combine the aforementioned method of reducing time lag in data transfer with the context of using said keep-alive functionality for the purpose of facilitating data transfer as disclosed in Negalaguli. Using a keep-alive to facilitate data transfer lowers lag time and data loss. Therefore, it would have been obvious to combine Dhanabalan and Negalaguli to obtain the invention, as specified in the instant claim.
Regarding Claim 7, Dhanabalan discloses the limitations of claim 1.
not disclose the below limitation:	wherein the small packet of data is sent by at least one destination device in anticipation of data transfer.
Negalaguli does disclose the below limitation:	wherein the small packet of data is sent by at least one destination device in anticipation of data transfer (Negalaguli Par 155 SSL/TLS connections are persisted and used for any directional data transfer between the Gateway 142, or other Servers, and the PoC Clients 136. Thus, a PoC Client 136 maintains an "always-on" connection with the Gateway 142 by periodically sending "keep-alive" messages).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Dhanabalan and Negalaguli, to combine the aforementioned method of reducing time lag in data transfer with the context of using said keep-alive functionality for the purpose of facilitating data transfer as disclosed in Negalaguli. Using a keep-alive to facilitate data transfer lowers lag time and data loss. Therefore, it would have been obvious to combine Dhanabalan and Negalaguli to obtain the invention, as specified in the instant claim.
Regarding Claim 14, Dhanabalan discloses the limitations of claim 9.
Dhanabalan does not disclose the below limitation:	wherein the small packet of data is sent by at least one transmitting device in anticipation of data transfer.
Negalaguli does disclose the below limitation:	wherein the small packet of data is sent by at least one transmitting device in (Negalaguli Par 155 SSL/TLS connections are persisted and used for any directional data transfer between the Gateway 142, or other Servers, and the PoC Clients 136. Thus, a PoC Client 136 maintains an "always-on" connection with the Gateway 142 by periodically sending "keep-alive" messages).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Dhanabalan and Negalaguli, to combine the aforementioned system for reducing time lag in data transfer with the context of using said keep-alive functionality for the purpose of facilitating data transfer as disclosed in Negalaguli. Using a keep-alive to facilitate data transfer lowers lag time and data loss. Therefore, it would have been obvious to combine Dhanabalan and Negalaguli to obtain the invention, as specified in the instant claim.
Regarding Claim 15, Dhanabalan discloses the limitations of claim 9.
Dhanabalan does not disclose the below limitation:	wherein the small packet of data is sent by at least one destination device in anticipation of data transfer.
Negalaguli does disclose the below limitation:	wherein the small packet of data is sent by at least one destination device in anticipation of data transfer (Negalaguli Par 155 SSL/TLS connections are persisted and used for any directional data transfer between the Gateway 142, or other Servers, and the PoC Clients 136. Thus, a PoC Client 136 maintains an "always-on" connection with the Gateway 142 by periodically sending "keep-alive" messages).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Dhanabalan and Negalaguli, to combine the aforementioned system for reducing time lag in data transfer with the context of using said keep-alive functionality for the purpose of facilitating data transfer as disclosed in Negalaguli. Using a keep-alive to facilitate data transfer lowers lag time and data loss. Therefore, it would have been obvious to combine Dhanabalan and Negalaguli to obtain the invention, as specified in the instant claim.
Regarding Claim 22, Dhanabalan discloses the limitations of claim 17.
Dhanabalan does not disclose the below limitation:	wherein the small packet of data is sent by at least one transmitting device in anticipation of data transfer.
Negalaguli does disclose the below limitation:	wherein the small packet of data is sent by at least one transmitting device in anticipation of data transfer (Negalaguli Par 155 SSL/TLS connections are persisted and used for any directional data transfer between the Gateway 142, or other Servers, and the PoC Clients 136. Thus, a PoC Client 136 maintains an "always-on" connection with the Gateway 142 by periodically sending "keep-alive" messages).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Dhanabalan and Negalaguli, to combine the aforementioned program for reducing time lag in data transfer with the context of using said keep-alive functionality for the purpose of facilitating data transfer as disclosed in Negalaguli. Using a keep-alive to facilitate data transfer lowers lag time Dhanabalan and Negalaguli to obtain the invention, as specified in the instant claim.
Regarding Claim 23, Dhanabalan discloses the limitations of claim 17.
Dhanabalan does not disclose the below limitation:	wherein the small packet of data is sent by at least one destination device in anticipation of data transfer.
Negalaguli does disclose the below limitation:	wherein the small packet of data is sent by at least one destination device in anticipation of data transfer (Negalaguli Par 155 SSL/TLS connections are persisted and used for any directional data transfer between the Gateway 142, or other Servers, and the PoC Clients 136. Thus, a PoC Client 136 maintains an "always-on" connection with the Gateway 142 by periodically sending "keep-alive" messages).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Dhanabalan and Negalaguli, to combine the aforementioned program for reducing time lag in data transfer with the context of using said keep-alive functionality for the purpose of facilitating data transfer as disclosed in Negalaguli. Using a keep-alive to facilitate data transfer lowers lag time and data loss. Therefore, it would have been obvious to combine Dhanabalan and Negalaguli to obtain the invention, as specified in the instant claim.
Claims 8, 16, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Dhanabalan in view of Sung (20150009990 A1).
Regarding Claim 8, Dhanabalan discloses the limitations of claim 1.
not disclose the below limitation:	wherein the small data packet is sent as a warm-up command, and	wherein parameters of the warm-up command include size of the small packet of data, frequency of sending the small packet of data or a combination thereof.
Sung does disclose the below limitation:	wherein the small data packet is sent as a warm-up command (Sung Par 129 "warm-up" packets are used in step 803 to assist the second established end-to-end connection to be fully activated in time), and	wherein parameters of the warm-up command include size of the small packet of data, frequency of sending the small packet of data or a combination thereof (Par 129 The size and frequency of sending the "warm-up" packets should be adjusted for different communication technologies and protocols that are used to establish the end-to-end connection).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Dhanabalan and Sung, to combine the aforementioned method of reducing time lag in data transfer with the addition of a warm-up command in the data packet that tracks packet size and frequency, as disclosed in Sung. Tracking packet size and frequency allows the control system to minimize load on the system and reduce the number of unnecessary data packet transmissions. Therefore, it would have been obvious to combine Dhanabalan and Sung to obtain the invention, as specified in the instant claim.
Regarding Claim 16, Dhanabalan discloses the limitations of claim 9.
not disclose the below limitation:	wherein the small data packet is sent as a warm-up command, and	wherein parameters of the warm-up command include size of the small packet of data, frequency of sending the small packet of data or a combination thereof.
Sung does disclose the below limitation:	wherein the small data packet is sent as a warm-up command (Sung Par 129 "warm-up" packets are used in step 803 to assist the second established end-to-end connection to be fully activated in time), and	wherein parameters of the warm-up command include size of the small packet of data, frequency of sending the small packet of data or a combination thereof (Par 129 The size and frequency of sending the "warm-up" packets should be adjusted for different communication technologies and protocols that are used to establish the end-to-end connection).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Dhanabalan and Sung, to combine the aforementioned system for reducing time lag in data transfer with the addition of a warm-up command in the data packet that tracks packet size and frequency, as disclosed in Sung. Tracking packet size and frequency allows the control system to minimize load on the system and reduce the number of unnecessary data packet transmissions. Therefore, it would have been obvious to combine Dhanabalan and Sung to obtain the invention, as specified in the instant claim.
Regarding Claim 24, Dhanabalan discloses the limitations of claim 17.
not disclose the below limitation:	wherein the small data packet is sent as a warm-up command, and	wherein parameters of the warm-up command include size of the small packet of data, frequency of sending the small packet of data or a combination thereof.
Sung does disclose the below limitation:	wherein the small data packet is sent as a warm-up command (Sung Par 129 "warm-up" packets are used in step 803 to assist the second established end-to-end connection to be fully activated in time), and	wherein parameters of the warm-up command include size of the small packet of data, frequency of sending the small packet of data or a combination thereof (Par 129 The size and frequency of sending the "warm-up" packets should be adjusted for different communication technologies and protocols that are used to establish the end-to-end connection).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Dhanabalan and Sung, to combine the aforementioned program for reducing time lag in data transfer with the addition of a warm-up command in the data packet that tracks packet size and frequency, as disclosed in Sung. Tracking packet size and frequency allows the control system to minimize load on the system and reduce the number of unnecessary data packet transmissions. Therefore, it would have been obvious to combine Dhanabalan and Sung to obtain the invention, as specified in the instant claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN D MILLER whose telephone number is (571)272-8599.  The examiner can normally be reached on M-TR 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on (571) 270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHAWN D MILLER/Examiner, Art Unit 2412                   

/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412